DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the remarks filed on   
Claims  are currently pending and have been examined.
Claim  has been cancelled.
Response to Arguments and Amendments
Applicant’s arguments with respect to Claims 1-6 and 10-12 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection.
Applicant’s arguments with respect to Claims 7-9 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to reference combinations being used in the current rejection.
Applicant’s arguments with respect to Claims 1-10 under 35 U.S.C. §112(b) have been considered and are persuasive.  The rejection of Claims 1-10 have been withdrawn in response to the claim amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2019/0325595) hereinafter Stein et al. in view of Lee (US 2016/0339959), hereinafter Lee.
Regarding Claim , 
 disclose:
A vehicle control device comprising a processor configured to execute a program to:
recognize a surrounding environment of a vehicle (¶¶ “As depicted, field of view 100 includes road surface 102, which may have one or more surface features 104, such as depressions 104A (e.g., potholes, grates, depressions, etc.) or protrusions 104B (e.g., speed bumps, curbs, debris, etc.). Field of view 100 may also include a shadow 106, a reflective surface 108 (e.g., a puddle, ice, etc.)… Modeling the surface features 104 may enable the vehicle to avoid them, alert a driver, or adjust itself to better handle them (e.g., adjust vehicle suspension to traverse the pothole 104A). …  avoid or lessen undesirable interactions with them—e.g., splashing the pedestrian 110 by driving through the puddle 108—such as by slowing down, or adjusting the driving path, stopping, etc.); By way of example, image frames 2115 are used to serve feature detection engine 2120, traffic sign recognition (TSR) engine 2121, forward collision warning (FCW) engine 2122, and vertical contour detection engine 2123 of the vertical contour of the road or deviation from the road plane. In an example, image frames 2115 are partitioned between different driver-assistance applications and in other cases the image frames 2115 may be shared between the different driver assistance applications.”); and
perform driving control according to speed control and steering control of the vehicle on the basis of a recognition result (¶¶; “As depicted, field of view 100 includes road surface 102, which may have one or more surface features 104, such as depressions 104A (e.g., potholes, grates, depressions, etc.) or protrusions 104B (e.g., speed bumps, curbs, debris, etc.). Field of view 100 may also include a shadow 106, a reflective surface 108 (e.g., a puddle, ice, etc.); At operation 1908, the position of the detected puddle is assessed relative to the road boundary. Similarly, at operation 1910, the position of the detected puddle is assessed relative to any lane markers on the road. The assessments at operations 1908 and 1910 may be used in an evasive action determination to decide whether, and where, the autonomous vehicle may be steered to avoid the puddle or reduce or minimize any splashing.”),
wherein the recognizing of the surrounding environment comprises recognizing a puddle () on a road where the vehicle travels, on the basis of information of reflectance and brightness of light and a deepest portion in the puddle (¶¶), and
wherein the performing of the driving control comprises causing the vehicle to travel while riding over the puddle in a case where a width of the puddle is less than or equal to a predetermined width (¶¶ “At operation 1804, a region of points meeting or exceeding the depth threshold in a given vicinity is assessed against geometry criteria. In an example, the geometry criteria define spatial features of a potential puddle region. For instance, such features as region size, region shape, and contiguity of points meeting or exceeding the depth criteria in the region may be considered. For example, the size or shape criteria may specify a minimum surface area, or minimum length or width dimension of the region for the region to be considered a potential puddle. The contiguity criteria may specify a minimum extent of contiguity (e.g., adjacency of points in the region, or maximum distance between neighboring points meeting the depth criteria) 
Stein et al. fail to explicitly disclose: 
causing the vehicle to travel under a condition that a central portion of the vehicle in a vehicle width direction passes above the deepest portion.  
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶ “The processor may be configured to … within a prescribed range of a center of the traveling lane, and that a width … is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.”; “The processor may be configured to, based on judging that the object is splashing water, provide the steering apparatus of the vehicle with a control signal to restrict an operable range of a steering wheel provided at the vehicle to a prescribed range.”) (; Fig 10) in order to allow the vehicle to continue to travel in the traveling lane without damage (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to allow the vehicle to continue to travel in the traveling lane without damage (¶¶) (See: MPEP 2143(I)(D)).
 [Examiner Note: It should be noted that examiner uses the following definition of “central” consistent with the interpretation of a person having ordinary skill in the art: “situated at, in, or near the center.” [Central [Def. 3a]. (n.d.). Merriam-Webster Dictionary. Retrieved from https://www.merriam-webster.com/dictionary/central.] ]
Regarding Claim , 
 disclose:
wherein the performing of the driving control comprises causing the vehicle to travel under a condition that the central portion of the vehicle in the vehicle width direction passes above a central portion of the puddle in the vehicle width direction (Lee: ¶¶; “the processor 170 may generate a guide route that causes the center axis of the vehicle 1 to pass over the center of the pothole.”).
Regarding Claim , 
 disclose:
wherein the recognizing of the surrounding environment comprises recognizing a three-dimensional structure of the puddle, and wherein the performing of the driving control comprises causing the vehicle to travel under a condition that the vehicle is biased toward a side where a rate of change in a height related to the puddle in the vehicle width direction is gentle in a case where the vehicle is unable to travel under a condition that both wheels of the vehicle are not in contact with the puddle (Lee: ¶¶).
Regarding Claim , 
 
wherein performing of the driving control comprises causing the vehicle to travel on a side away from the one end side in a case where the puddle has a bias toward one end side of the road in a width direction (Lee: ¶¶) ().
Regarding Claim , 
 
wherein the performing of the driving control comprises causing the vehicle to travel while being biased in a direction in which an area other than an area of the puddle is wider in a width direction of the road in a case where the puddle is separated from both ends of the road and the vehicle is unable to travel under a condition that both wheels of the vehicle are not in contact with the puddle (Lee: ¶¶) (Lee: Fig 12c). 
Regarding Claim , 
 disclose:
wherein the performing of the driving control comprises causing the vehicle to travel on a side away from an adjacent lane in a case where the puddle has a bias toward an adjacent lane side (Lee: ¶¶) (Fig 12c) and 
at least a part of a vehicle width of the vehicle is brought into an adjacent lane if the vehicle travels under a condition that both wheels of the vehicle are not in contact with the puddle (Stein et al.: ¶¶).
Regarding Claim , 
 disclose:
wherein the performing of the driving control comprises causing the vehicle to travel on a side away from the a road shoulder in a case where the puddle has a bias toward a road shoulder side of the road and at least a part of a vehicle width of the vehicle exceeds a road shoulder if the vehicle travels under a condition that both wheels of the vehicle are not in contact with the puddle (Stein et al.: ¶¶).
Regarding Claim , 
wherein the performing of the driving control comprises causing the vehicle to travel on a side further away from a road shoulder than when the puddle has a bias toward an adjacent lane side in a case where the puddle has a bias toward the road shoulder side of the road (Stein et al: ¶¶).
Regarding Claim , 
 
wherein the performing of the driving control comprises causing the vehicle to travel at a reduced speed in a case where the puddle has a bias toward a road shoulder side of the road (Lee: ¶¶) ().
Regarding Claim , 
 disclose:
A vehicle control method using a computer comprising:
recognizing a surrounding environment of a vehicle (¶¶ “As depicted, field of view 100 includes road surface 102, which may have one or more surface features 104, such as depressions 104A (e.g., potholes, grates, depressions, etc.) or protrusions 104B (e.g., speed bumps, curbs, debris, etc.). Field of view 100 may also include a shadow 106, a reflective surface 108 (e.g., a puddle, ice, etc.)… Modeling the surface features 104 may enable the vehicle to avoid them, alert a driver, or adjust itself to better handle them (e.g., adjust vehicle suspension to traverse the pothole 104A). …  avoid or lessen undesirable interactions with them—e.g., splashing the pedestrian 110 by driving through the puddle 108—such as by slowing down, or adjusting the driving path, stopping, etc.); By way of example, image frames 2115 are used to serve feature detection engine 2120, traffic sign recognition (TSR) engine 2121, forward collision warning (FCW) engine 2122, and vertical contour detection engine 2123 of the vertical contour of the road or deviation from the road plane. In an example, image frames 2115 are partitioned between different driver-assistance applications and in other cases the image frames 2115 may be shared between the different driver assistance applications.”); and
performing driving control according to speed control and steering control of the vehicle on the basis of a recognition result (¶¶; “As depicted, field of view 100 includes road surface 102, which may have one or more surface features 104, such as depressions 104A (e.g., potholes, grates, depressions, etc.) or protrusions 104B (e.g., speed bumps, curbs, debris, etc.). Field of view 100 may also include a shadow 106, a reflective surface 108 (e.g., a puddle, ice, etc.); At operation 1908, the position of the detected puddle is assessed relative to the road boundary. Similarly, at operation 1910, the position of the detected puddle is assessed relative to any lane markers on the road. The assessments at operations 1908 and 1910 may be used in an evasive action determination to decide whether, and where, the autonomous vehicle may be steered to avoid the puddle or reduce or minimize any splashing.”),
wherein the recognizing of the surrounding environment comprises recognizing a puddle () on a road where the vehicle travels, on the basis of information of reflectance and brightness of light and a deepest portion in the puddle (¶¶), and
wherein the performing of the driving control comprises causing the vehicle to travel while riding over the puddle in a case where a width of the puddle is less than or equal to a predetermined width (¶¶ “At operation 1804, a region of points meeting or exceeding the depth threshold in a given vicinity is assessed against geometry criteria. In an example, the geometry criteria define spatial features of a potential puddle region. For instance, such features as region size, region shape, and contiguity of points meeting or exceeding the depth criteria in the region may be considered. For example, the size or shape criteria may specify a minimum surface area, or minimum length or width dimension of the region for the region to be considered a potential puddle. The contiguity criteria may specify a minimum extent of contiguity (e.g., adjacency of points in the region, or maximum distance between neighboring points meeting the depth criteria) 
Stein et al. fail to explicitly disclose: 
causing the vehicle to travel under a condition that a central portion of the vehicle in a vehicle width direction passes above the deepest portion.  
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶ “The processor may be configured to … within a prescribed range of a center of the traveling lane, and that a width … is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.” ; “The processor may be configured to, based on judging that the object is splashing water, provide the steering apparatus of the vehicle with a control signal to restrict an operable range of a steering wheel provided at the vehicle to a prescribed range.”) (; Fig 10) in order to allow the vehicle to continue to travel in the traveling lane without damage (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to allow the vehicle to continue to travel in the traveling lane without damage (¶¶) (See: MPEP 2143(I)(D)).
 [Examiner Note: It should be noted that examiner uses the following definition of “central” consistent with the interpretation of a person having ordinary skill in the art: “situated at, in, or near the center.” [Central [Def. 3a]. (n.d.). Merriam-Webster Dictionary. Retrieved from https://www.merriam-webster.com/dictionary/central.] ]
Regarding Claim 2, 
 disclose:
A computer-readable non-transitory storage medium storing a program for causing a computer of a vehicle control device to:
recognize a surrounding environment of a vehicle (¶¶ “As depicted, field of view 100 includes road surface 102, which may have one or more surface features 104, such as depressions 104A (e.g., potholes, grates, depressions, etc.) or protrusions 104B (e.g., speed bumps, curbs, debris, etc.). Field of view 100 may also include a shadow 106, a reflective surface 108 (e.g., a puddle, ice, etc.)… Modeling the surface features 104 may enable the vehicle to avoid them, alert a driver, or adjust itself to better handle them (e.g., adjust vehicle suspension to traverse the pothole 104A). …  avoid or lessen undesirable interactions with them—e.g., splashing the pedestrian 110 by driving through the puddle 108—such as by slowing down, or adjusting the driving path, stopping, etc.); By way of example, image frames 2115 are used to serve feature detection engine 2120, traffic sign recognition (TSR) engine 2121, forward collision warning (FCW) engine 2122, and vertical contour detection engine 2123 of the vertical contour of the road or deviation from the road plane. In an example, image frames 2115 are partitioned between different driver-assistance applications and in other cases the image frames 2115 may be shared between the different driver assistance applications.”); and
perform driving control according to speed control and steering control of the vehicle on the basis of a recognition result (¶¶; “As depicted, field of view 100 includes road surface 102, which may have one or more surface features 104, such as depressions 104A (e.g., potholes, grates, depressions, etc.) or protrusions 104B (e.g., speed bumps, curbs, debris, etc.). Field of view 100 may also include a shadow 106, a reflective surface 108 (e.g., a puddle, ice, etc.); At operation 1908, the position of the detected puddle is assessed relative to the road boundary. Similarly, at operation 1910, the position of the detected puddle is assessed relative to any lane markers on the road. The assessments at operations 1908 and 1910 may be used in an evasive action determination to decide whether, and where, the autonomous vehicle may be steered to avoid the puddle or reduce or minimize any splashing.”),
wherein the recognizing of the surrounding environment comprises recognizing a puddle () on a road where the vehicle travels, on the basis of information of reflectance and brightness of light and a deepest portion in the puddle (¶¶), and
wherein the performing of the driving control comprises causing the vehicle to travel while riding over the puddle in a case where a width of the puddle is less than or equal to a predetermined width (¶¶ “At operation 1804, a region of points meeting or exceeding the depth threshold in a given vicinity is assessed against geometry criteria. In an example, the geometry criteria define spatial features of a potential puddle region. For instance, such features as region size, region shape, and contiguity of points meeting or exceeding the depth criteria in the region may be considered. For example, the size or shape criteria may specify a minimum surface area, or minimum length or width dimension of the region for the region to be considered a potential puddle. The contiguity criteria may specify a minimum extent of contiguity (e.g., adjacency of points in the region, or maximum distance between neighboring points meeting the depth criteria) 
Stein et al. fail to explicitly disclose: 
causing the vehicle to travel under a condition that a central portion of the vehicle in a vehicle width direction passes above the deepest portion.  
 disclose:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶ “The processor may be configured to … within a prescribed range of a center of the traveling lane, and that a width … is smaller than a distance between a left tire and a right tire of the vehicle, generate a guide route that causes the vehicle to pass over the pothole between the left tire and the right tire of the vehicle, and provide the steering apparatus of the vehicle with a control signal to adjust steering of the vehicle along the guide route.” ; “The processor may be configured to, based on judging that the object is splashing water, provide the steering apparatus of the vehicle with a control signal to restrict an operable range of a steering wheel provided at the vehicle to a prescribed range.”) (; Fig 10) in order to allow the vehicle to continue to travel in the traveling lane without damage (¶¶).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to allow the vehicle to continue to travel in the traveling lane without damage (¶¶) (See: MPEP 2143(I)(D)).
 [Examiner Note: It should be noted that examiner uses the following definition of “central” consistent with the interpretation of a person having ordinary skill in the art: “situated at, in, or near the center.” [Central [Def. 3a]. (n.d.). Merriam-Webster Dictionary. Retrieved from https://www.merriam-webster.com/dictionary/central.] ]
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - “the rate of change in the height of the host vehicle M in the vehicle width direction in the area of the puddle P is gentle” means that a difference between the height of the actual road surface and the height (depth) at each position within the area of the puddle P is less than or equal to an amount that can be estimated not to have a significant influence on the traveling of the host vehicle M, i.e., that there are few steps at each position in the area of the puddle P. (See PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747